— In an action, inter alia, to recover damages for unfair competition, the plaintiff American Executive Limousine Service, Ltd. appeals from an order of the Supreme Court, Westchester County (Benson, J.), dated September 13, 1985, which denied its motion for a preliminary injunction.
Order affirmed, with costs.
Since the business customers of the appellant’s limousine service appear to be easily identifiable, its customer list does not qualify as a trade secret so as to entitle it to an injunction against solicitation by the defendants (see, Reed, Roberts Assoc. v Strauman, 40 NY2d 303; Leo Silfen, Inc. v Cream, 29 NY2d 387; cf. Altana, Inc. v Schansinger, 111 AD2d 199). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.